COWART, Judge.
This is an action at law by a lessor of aircraft against the lessees, and persons guaranteeing the lessees’ performance under the lease, for damages from breach of contract and for other relief. The trial judge allowed the lessor reasonable attorney’s fees and the guarantors appeal. We reverse.
The only provision in the written lease for attorney’s fees is in connection with an indemnification paragraph in which the lessee agreed to
indemnify and save harmless lessor and its successors and assigns from and against any and all loss, damage, injury or death claims, demands and liability of every nature, including reasonable attorney’s fees arising directly or indirectly from or in connection with the possession, maintenance, use or operations of the aircraft, (emphasis supplied)
This provision does not relate to attorney’s fees incurred by the lessor in suing for rental due under the lease agreement.
REVERSED.
COBB, C.J., and DAUKSCH, J., concur.